Citation Nr: 0525239	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  94-47 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  What evaluation is warranted from June 30, 1992, for 
hypertrophic degenerative joint disease of the lumbar spine?

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from November 1975 to June 
1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from February 1993 and February 1994 rating decisions 
of the San Diego, California Regional Office (RO) of the 
United States Department of Veterans Affairs (VA).  The 
veteran relocated during the pendency of this appeal and his 
claims file was transferred to the Nashville, Tennessee RO.

The Board remanded this case in March 2000, and again in July 
2003, for further development.  The RO accomplished the 
requested development necessary for the Board to adjudicate 
the issue of the evaluation for the low back disability; 
however, the RO did not accomplish all of the requested 
development pertinent to the TDIU issue.  Therefore, the 
Board will adjudicate the low back rating issue, but must 
again remand the case with regard to the TDIU issue.

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
evaluation for hypertrophic degenerative joint disease of the 
lumbar spine.

2.  From June 30, 1992, the veteran's hypertrophic 
degenerative joint disease of the lumbar spine has been 
manifested by no more than moderate limitation of motion of 
the lumbar spine.  Neither a severe limitation of  motion, 
nor a limitation of forward flexion to 30 degrees or less, 
nor favorable ankylosis of the thoracolumbar spine is shown.


CONCLUSION OF LAW

From June 30, 1992, the criteria for a 20 percent disability 
rating for hypertrophic degenerative joint disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5292 (2002); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In a February 2004 letter, the AMC notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, of the part of that 
evidence that he was to be provided, and of the part of that 
evidence that VA will attempt to obtain for him.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.  The claimant has had VA 
examinations, most recently in March 2005, that addressed the 
condition of his low back.  In the February 2004 VCAA letter, 
the AMC asked the veteran to advise VA if there were any 
other information or evidence he considered relevant to his 
claims, and notified him that he needed to submit all 
evidence in his possession.  In the March 1994 statement of 
the case, in supplemental statements of the case issued in 
August 1994, November 1997, June 1999, September 2002, and 
April 2005, and in letters dated in April 2000, May 2002, and 
February 2004, VA advised the veteran what evidence VA had 
requested, and what evidence VA had received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  Id.  Thus, with respect 
to the low back rating claim, VA's duty to assist has been 
fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the February 2004 VCAA letter after the initial adverse 
rating decision of February 1993.  The United States Court of 
Appeal for Veterans Claims (Court) has held that a claimant 
is entitled to VCAA notice prior to initial adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  The Court explained in Pelegrini, however, that 
failure of an agency of original jurisdiction (AOJ) (in this 
case, the RO) to give a claimant the notices required under 
the VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Rather, it is sufficient remedy for the Board to remand the 
case to the AOJ to provide the required notice, and for VA to 
follow proper processes in subsequent actions.  Id.

In this case, the Board remanded the case in July 2003.  The 
RO provided the required notice in February 2004.  The lack 
of full notice prior to the initial decision has been 
corrected, and any error as to when notice was provided was 
harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(Subsequent notice is sufficient provided that the veteran 
was provided a meaningful opportunity to participate in the 
processing of his claim by VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.

Evaluation for Low Back Disability

In a February 1993 rating decision, the RO established 
service connection for a disability of the veteran's low 
back, described as hypertrophic degenerative joint disease of 
the lumbar spine.  The RO assigned a rating of 10 percent, 
effective from June 30, 1992, the date of the veteran's 
separation from service.  The veteran appealed the rating.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned.  The Board will consider the 
evidence for the entire period since the effective date of 
the grant of service connection, and will consider whether 
staged ratings are warranted.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In evaluating the veteran's service-connected low back 
disability, the RO has described the disability as 
hypertrophic degenerative joint disease of the lumbar spine.  
The medical evidence is mixed as to whether the veteran also 
has intervertebral disc syndrome.  Lumbar spine MRIs 
performed in 1998 and 1999 show evidence of degenerative disc 
disease, and some treatment notes from 1996 forward reflect 
complaints of low back pain radiating to the lower 
extremities.  The Board concludes that there is sufficient 
evidence of disc-related disorders that the rating criteria 
for intervertebral disc syndrome should be considered.

The criteria for rating disabilities of the spine, including 
arthritis of the spine and intervertebral disc syndrome, 
changed two times during the course of this appeal, in 
September 2002 and September 2003.  For the period prior to 
the effective dates of both revisions, the Board must apply 
the earlier version of the rating criteria.  Thereafter, the 
Board must apply the new regulation.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

Prior to the September 2003 revision, arthritis or 
degenerative joint disease of the spine was evaluated based 
on limitation of motion under the appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  
Limitation of motion of the lumbar spine was rated at 10 
percent if slight, 20 percent if moderate, and 40 percent if 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Effective September 26, 2003, arthritis of the spine is 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a (2004).  Under that 
formula, a spine disorder is rated with or without pain, 
radiating pain, stiffness or aching.  The criteria for 
evaluating a disorder of the thoracolumbar spine under the 
Formula are as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

Prior to either the September 2002 revision or the September 
2003 revision, an intervertebral disc syndrome was evaluated 
as follows:

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, an intervertebral disc syndrome 
is evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes is the same as the criteria under 
Diagnostic Code 5293 under the 2003 version of the rating 
schedule.

The veteran's service medical records reflect that he was 
seen for low back pain on numerous occasions.  

On VA medical examination in August 1992, the veteran 
complained of recurrent back ache.  The examiner reported 
that the veteran's spine was not restricted, but did not 
report the specific ranges of motion, in degrees, of the 
lumbar spine.  X-rays revealed hypertrophic degenerative 
joint disease from the L1 to S1 vertebrae.  There was an 
anterior compression of T11-L2 and T12-L1 bodies, considered 
possibly post-traumatic.  There was a calcific density at L4 
that was considered as possibly representing an old avulsion 
fracture.  The examiner did not provide any diagnosis 
regarding the veteran's low back.

VA and private medical records from 1992 to 1994 show ongoing 
complaints of low back pain.  The veteran also described his 
low back symptoms in an April 1994 hearing before a hearing 
officer at the RO.

On VA examination in April 1994, the veteran reported 
constant low back pain, and episodes of severe low back pain 
about two times per month, lasting two to three days each.  
He reported that he had to stay in bed during such episodes.  
On examination, the range of motion of the veteran's low back 
was to 30 degrees of flexion, 0 degrees of extension, and 10 
degrees of lateral bending to each side.  That range of 
motion caused significant pain and tenderness.  The back was 
not objectively tender to palpation.  X-rays showed mild 
scoliosis in the mid lumbar spine, decreased joint space at 
L5-S1, and spurring from L1 to L5.  There were no lower 
extremity radicular symptoms.

VA outpatient treatment notes from September 1994 show the 
veteran's report of constant low back pain.  He described the 
level of pain as being 4 to 5 out of 10 most of the time, and 
7 to 8 out of 10 during flare-ups.

In an April 1995 examination by a private physician, the 
range of motion of the veteran's low back was to 60 degrees 
of flexion, 20 degrees of extension, 20 degrees of lateral 
bending to the right, and 35 degrees of the left.  There was 
no evidence of spasm, and the straight leg raising test was 
negative.  Sensory examination revealed intact sensation 
throughout.  Deep tendon reflexes were 2+ and symmetrical.  
Plantar reflexes were flexor.  The examiner found no evidence 
of radiculopathy.

VA outpatient treatment notes from 1995 and 1996 reflect the 
veteran's reports of ongoing low back pain, with intermittent 
spasms.  No spasms were observed during most treatment 
visits, but in May 1996, the examiner observed a heavy back 
spasm, and recommended two days of bed rest.  Treatment notes 
reflect that the veteran received medication for chronic back 
pain.

On VA examination in December 1996, the veteran reported 
chronic low back pain, and occasional giving way of the left 
leg.  The examiner found that the veteran's low back had 95 
degrees of flexion.  He had 15 degrees of extension, which 
was limited by pain.  He had 40 degrees of lateral bending to 
each side, and 55 degrees of rotation to each side.  Lower 
extremity deep tendon reflexes were 1+.  X-rays revealed loss 
of height of the T11 vertebra, osteophytes of the lumbar 
vertebrae, and narrowing of L3-L4 disk space.  The examiner 
opined that the veteran's complaints of pain were out of 
proportion to the actual physical findings.

An MRI taken at a private facility in March 1997 revealed 
mild disc bulging at L4-L5, degenerative changes of the 
lumbar vertebrae, and a transitional vertebra at S1.  The 
examiner's impression was degenerative disc disease.

The veteran saw a private physician in December 1997 for his 
low back pain.  At that time, motion of the lumbar spine was 
limited to 20 degrees of flexion, 20 degrees of extension, 
and 20 degrees of lateral bending to each side.  Straight leg 
raising was negative.

In notes from VA treatment in March 1998, it was noted that 
straight leg raising was positive bilaterally, and that there 
was decreased sensation in both lower extremities.

On VA examination in August 1998, the veteran reported 
constant low back pain that had worsened over time.  He 
reported having intermittent radiating pain and weakness in 
his left leg.  On examination, flexion was to 75 degrees 
active and 90 degrees passive.  There was motion to 20 
degrees of extension, 30 degrees of lateral bending to each 
side, and 30 degrees of rotation to each side.  Reflexes were 
1+ bilaterally at the patellar and "0 to 5" at the ankles.  
The examiner's impression was degenerative disc disease.

In 1999 and 2000, the veteran continued to report low back 
pain with radiation into the left leg.  In August 1999, a 
private physician found that the veteran's low back symptoms 
seemed worse than they had in 1997.  An MRI showed lumbar 
spine stenosis, degenerative joint disease, and mild changes 
of degenerative disc disease.

In his January 2000 hearing at the RO before the undersigned 
Veterans Law Judge, the veteran indicated that he was on 
medication for back pain.  He stated that his low back pain 
radiated into his left leg.  He reported having flare-ups of 
more severe symptoms that occurred three or four times a 
month, and lasted for three or four days each time.

On VA examination in July 2000, the veteran reported constant 
low back pain and stiffness that had worsened over time.  
Examination revealed motion to 80 degrees of flexion, 25 
degrees of extension, 30 degrees of lateral bending to each 
side, and 25 degrees of rotation to each side.  Straight leg 
raising was negative.  Reflexes were 1+ and symmetrical.

On VA outpatient treatment in November 2000, the veteran 
reported having daily back stiffness, and one to two attacks 
per month of very sharp back pain, which required sitting or 
lying down until the pain diminished.  The treating 
practitioner found that the back found that the lumbar spine 
area was nontender.  On outpatient treatment in December 
2000, the lumbar spine area was tender to palpation.

On VA examination in March 2004, the veteran indicated that 
he was on medication for low back pain.  He reported having 
symptomatic flare-ups at least once a week that were so 
severe that he could not perform any household activity.  
Examination revealed 90 degrees of flexion, 0 degrees of 
extension, and 20 degrees of rotation to each side.  The 
diagnosis was degenerative joint disease.  

On VA examination in March 2005, the veteran reported back 
stiffness, occasional pain, limitation of motion, and 
inability to do heavy lifting.  On examination, he had motion 
to 85 degrees of flexion, 15 degrees of extension, and 25 
degrees of rotation to each side.  There was no neurological 
involvement.  The examiner noted x-ray evidence of 
degenerative disc disease and degenerative joint disease.

Thoracolumbar spine arthritis was shown by x-ray soon after 
the veteran's separation from service in 1992.  The earliest 
record of the range of motion of his low back, in 1994, 
showed moderate to severe limitation of motion, and moderate 
limitation was again found in 1995.  That limitation of 
motion warrants a 20 percent rating under Diagnostic Code 
5292, effective from June 30, 1992.  As the more severe 
limitation found in 1994 was not repeated in 1995, a rating 
higher than 20 percent for arthritis is not warranted.

From 1996 forward the preponderance of the clinical 
measurements showed a slight to moderate limitation of lumbar 
motion.  He reported worsening chronic pain and flare-ups, 
however, that appear sufficient to warrant a 20 percent 
rating during the entire period at issue.  The criteria for 
evaluated a low back disability due to arthritis changed 
effective September 26, 2003.  The ranges of motion of the 
veteran's spine measure in examinations since that date are 
not so limited as to meet the criteria for a 40 percent 
rating under the General Rating Formula, but on balance the 
manifestations are consistent with a 20 percent rating.

While degenerative disc disease has been diagnosed, the 
preponderance of the medical records since service fail to 
show evidence of radiating pain or other manifestations of 
intervertebral disc syndrome.  Certainly the evidence does 
not show intervertebral disc syndrome manifestations that 
would warrant a rating higher than 10 percent under the 
criteria in effect prior to September 23, 2002.  There is no 
record of incapacitating episodes due to an intervertebral 
disc syndrome after September 23, 2002, such as would warrant 
a higher rating under the criteria in effect after the 
September 2002 and September 2003 revisions.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for his low back disability.  The question as to extent to 
which the veteran's low back disability interferes with his 
capacity for employment is, however, inextricably intertwined 
with the veteran's pending appealed claim for a TDIU.  The 
Board finds that additional evidentiary development is needed 
regarding the effects of the veteran's low back and other 
service-connected disabilities on his ability to work.  
Hence, the Board remands that question below.


ORDER

A 20 percent evaluation for hypertrophic degenerative joint 
disease of the lumbar spin, from June 30, 1992, is granted, 
subject to the laws and regulations controlling the 
disbursement of monetary benefits.


REMAND

A total disability rating for compensation may be assigned 
when a person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16 (2004).  The veteran's 
service-connected disabilities are: gouty arthritis, which 
affects the feet and knees; degenerative joint disease of the 
lumbar spine; a left knee disability, status post medial 
meniscus tear and arthroscopy; a hiatal hernia; and 
hypertension.

In the July 2003 remand, the Board indicated that the veteran 
should receive VA orthopedic and neurological examinations, 
and that the examiners should provide an opinion as to 
whether the appellant's service-connected disabilities alone 
render him unable to obtain and maintain substantial gainful 
employment.  The veteran had VA examinations in March 2004 
and March 2005, but the examination reports did not contain 
any opinion on this issue.

The Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The Board remands the case to 
obtain the previously requested medical opinion.  The RO 
should send the veteran's claim file to the physician who 
examined the veteran in March 2004, if available, to review 
the file and provide the opinion.  If that physician is not 
available, the RO should provide the veteran to another VA 
physician to review the file and provide the opinion.

Accordingly, this case is REMANDED for the following:

1.  The RO should provide the veteran's 
claims file to the VA physician who 
examined the veteran in March 2004, if 
possible, or to another VA physician.  
The physician should note that the 
veteran's service-connected disabilities 
are the following: gouty arthritis, which 
affects the feet and knees; degenerative 
joint disease of the lumbar spine; a left 
knee disability, status post medial 
meniscus tear and arthroscopy; a hiatal 
hernia; and hypertension.  The physician 
must review all claims files, and provide 
an opinion as whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) the combined effects of the 
veteran's service-connected disabilities 
alone, considered apart from the effects 
of any other non service connected 
disorders, impair him sufficiently to 
render him unable to secure or maintain a 
substantially gainful occupation.  The 
physician should explain his or her 
conclusions.

2.  The RO should then review the 
evidence of record and adjudicate the 
TDIU issue.  The RO must provide adequate 
reasons and bases for its determination.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed to the 
extent possible in compliance with this 
remand.  If the requested action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  If the benefit sought on appeal is 
not granted, the RO must furnish a 
supplemental statement of the case, and 
afford an opportunity to provide written 
or other argument or evidence in 
response, before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


